UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K Current Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): December 30, 2014 PSB Holdings, Inc. (Exact Name of Registrant as Specified in its Charter) Federal 0-50970 42-1597948 (State or Other Jurisdiction of Incorporation) (Commission File No.) (I.R.S. Employer Identification No.) 40Main Street, Putnam, Connecticut (Address of Principal Executive Offices) (Zip Code) (860) 928-6501 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): []Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) []Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) []Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) []Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CRF 240.13e-4(c)) Item 8.01Other Events On December 30, 2014, Putman Bank, the wholly owned subsidiary of PSB Holdings, Inc., completed its conversion from a federally-chartered savings bank to a Connecticut-chartered bank that is a member of the Federal Reserve System. Item 9.01 Financial Statements and Exhibits Not applicable. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, hereunto duly authorized. PSB HOLDINGS, INC. DATE: January 5, 2015 By: /s/ Robert J. Halloran, Jr. Robert J. Halloran, Jr. Executive Vice-President and Chief Financial Officer
